United States Court of Appeals
                                                                           Fifth Circuit
                  IN THE UNITED STATES COURT OF APPEALS                FILED
                          FOR THE FIFTH CIRCUIT
                                                                    October 3, 2006

                               No. 06-40122                     Charles R. Fulbruge III
                             Summary Calendar                           Clerk




BRYAN PATRICK,

                                         Plaintiff-Appellant,

versus

U.S. ATTORNEY JANE J. BOYLE; ASSISTANT FEDERAL ATTORNEY JASON
HAWKINS; ADMINISTRATOR FRANK HOKE,

                                         Defendants-Appellees.



                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                             No. 6:05-CV-32
                          --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      State prisoner Bryan Patrick moves for leave to proceed in

forma pauperis (“IFP”) on appeal following the                 dismissal, as

frivolous, of his 42 U.S.C. § 1983 civil rights complaint.                       See

28   U.S.C.   §   1915(e)(2)(B)(i).      We   construe   the    motion       as      a

challenge to the district court’s determination that the appeal is



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40122
                                 -2-

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).

     Contrary to Patrick’s argument, the district court’s written

reasons sufficiently show that its certification decision was based

on its conclusion that the underlying complaint is frivolous.   See

id. at 202 n.21.     Patrick’s argument that denial of IFP status

would deny him access to the courts also is meritless.   See Day v.

Allstate Ins. Co., 788 F.2d 1110, 1114 (5th Cir. 1986); Carson v.

Johnson, 112 F.3d 818, 821 (5th Cir. 1997).

     Patrick’s motion does not directly challenge the district

court’s reasons for finding his complaint frivolous.     Failure to

identify an error in the district court’s analysis has the same ef-

fect as though the appellant had not appealed at all.   Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987). Although pro se briefs are liberally construed, even pro se

litigants must brief arguments to preserve them. Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     The instant appeal is without arguable merit and is frivolous.

Accordingly, Patrick’s request for IFP status is denied, and the

appeal is dismissed.   See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983); 5TH CIR. R. 42.2.   Patrick is cautioned that the dis-

missal of his complaint by the district court and our dismissal of

this appeal as frivolous both count as strikes under 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.

1996).   Patrick also is cautioned that if he accumulates three

strikes under § 1915(g), he may not proceed IFP in any civil action
                           No. 06-40122
                                -3-

or appeal filed while he is incarcerated or detained in any facil-

ity unless he is under imminent danger of serious physical injury.

See § 1915(g).

     MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.